CARELESS DRIVING CHARGE — VIOLATION OF STATE LAW A complaint charging an individual with "careless driving," assuming the charging part of the complaint states facts sufficient to allege a violation of 47 O.S. 11-801 [47-11-801] (1961), does charge that individual with a violation of state law.  The Attorney General has had under consideration your recent letters wherein you, in effect, ask: Does a complaint charging an individual with "careless driving" charge that individual with a crime under state law? If not, may the person charged with "careless driving" be prosecuted for "reckless driving"? Title 47 O.S. 11-801 [47-11-801](a) (1961), provides: "Any person driving a vehicle on a highway shall drive the same at a careful and prudent speed not greater than nor less than is reasonable and proper, having due regard to the traffic, surface and width of the highway and any other conditions then existing, and no person shall drive any vehicle upon a highway at a speed greater than will permit him to bring it to a stop within the assured clear distance ahead." (Emphasis added) Title 22 O.S. 1114.9 [22-1114.9] (1969), provides in part: "The offenses for which bail may be accepted as provided in Section 1 of this act and the amount thereof including court costs shall be as follows: . . . . "Careless driving (47 O.S. 1961, 11-801 [47-11-801] ) $65.00 Reckless driving (47 O.S. 1961, 11-901 [47-11-901]) $115.00. . . ." Therefore, it is apparent that the Legislature considers that Section 47 O.S. 11-801 [47-11-801], supra, defines the offense of "careless driving." The Attorney General is therefore of the opinion that a complaint charging an individual with "careless driving," assuming the charging part of the complaint states facts sufficient to allege a violation of 47 O.S. 11-801 [47-11-801] (1961), does charge that individual with a violation of state law.  Since the answer to your first question is answered in the affirmative, an answer to your second question is unnecessary.  (William M. Bonnell)